Citation Nr: 1141639	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, including depression, anxiety disorder, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1975 to 
March 1979, and from February 1983 to January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

Since filing the initial claim for service connection, the Veteran has received diagnoses for multiple psychiatric symptoms or disorders.  Based on the Veteran's contentions, private medical records, VA treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issues as entitlement to service connection for an acquired psychiatric disorder that includes depression, anxiety disorder, and adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other diagnoses of record).  


FINDINGS OF FACT

1.  Symptoms of a sleep disorder were not chronic in service.

2.  Symptoms of a sleep disorder have not been continuous since service separation.

3.  The Veteran's currently diagnosed sleep disorder is not related to active service.

4.  Symptoms of a psychiatric disorder were not chronic in service.

5.  Symptoms of a psychiatric disorder have not been continuous since service separation. 

6.  The Veteran's psychiatric disorder is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for a psychiatric disorder, to include depression, anxiety disorder, and adjustment disorder, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely April 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed sleep disorder or acquired psychiatric disorder.  However, the Board finds that VA examinations are not necessary in order to decide the matters.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that a veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service.  

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a sleep disease in service, or otherwise show in-service sleep disorder symptoms or an in-service injury or event that could have caused a sleep disorder, there is no duty to provide a VA medical examination.  The weight of the evidence shows no in-service psychiatric disorder symptoms or a relevant in-service injury, disease, or event.  In this case, the service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of a sleep disorder in service.  

Likewise, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a psychiatric injury, disease, or event in service, or otherwise show in-service psychiatric disorder symptoms, there is no duty to provide a VA medical examination.  The service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of a psychiatric disorder in service.  

In this decision, the Board also finds that the weight of the lay and medical evidence demonstrates no continuity of sleep disorder symptoms or psychiatric disorder symptoms since service separation.  Because there is in fact no in-service injury, disease, or event to which a current sleep disorder or psychiatric disorder could be related, or even a factual basis of chronic symptoms in service or continuous symptoms after service upon which a medical nexus opinion could be based, there is no reasonable possibility that VA examinations or opinions could aid in substantiating the current claims for service connection for sleep disorder or an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. 
§ 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Sleep Disorder

The Veteran contends that he has a sleep disorder, and that he has had trouble sleeping for over 35 years, including trouble sleeping and symptoms of loud snoring in service.  

After a review of all the evidence of record, lay and medical, the Board finds that there is no relevant injury or disease occurred during service, and that the weight of the evidence demonstrates that sleep disorder symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of symptoms of a sleep disorder, including no evidence of chronic symptoms of sleep disorder during service, and do not demonstrate any relevant injury or disease in service.  The November 1984 service separation clinical evaluation does not note any findings of a sleep disorder or sleep disorder symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that sleep disorder symptoms have not been continuous since service separation in 
January 1985.  As indicated, the November 1984 service separation clinical examination did not reflect a diagnosis of a sleep disorder.  Following service separation in February 1985, the evidence of record shows no complaints, diagnosis, or treatment for a sleep disorder until 2002.  The absence of post-service complaints, findings, diagnosis, or treatment for 17 years after service is one factor that tends to weigh against a finding of continuous sleep disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Other evidence of record includes an April 2002 private treatment record where the Veteran's family reported that the Veteran only recently stopped breathing at night.  A December 2001 private treatment record reported the Veteran could not sleep due to pain in the back and abdomen.  In a December 2004 VA treatment record, the VA examiner reported the Veteran began having trouble sleeping 4 to 5 years ago.  The Veteran is also in receipt of SSA disability benefits.  The Board notes that the Veteran did not mention his sleep disorder or symptoms of a sleep disorder to the SSA at any time.  Such omission by the Veteran reflects his own belief, consistent with other lay and medical findings of record, that any sleep disorder he thought that he had produced no occupational impairment at the time SSA determined the Veteran to be unemployable.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

With regard to the Veteran's assertions, including the September 2007 notice of disagreement (NOD), that he has had trouble sleeping for 35 years, including during active service, and the reported episodes of snoring in service, the Board finds that, while the Veteran is competent to report the onset of his sleep disorder symptoms, his recent report of continuous sleep disorder symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles, 
16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous sleep disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the clinical evaluation at the 
November 1984 service discharge examination that reported no sleep disorder or sleep disorder symptoms, the December 2001 private treatment record that reported the Veteran could not sleep due to pain in the back and abdomen, an April 2002 private treatment record where the Veteran's family reported that the Veteran only recently stopped breathing at night, the December 2004 VA treatment record where the VA examiner reported the Veteran began having trouble sleeping 4 to 5 years ago, and the fact that the Veteran did not mention his sleep disorder or symptoms of a sleep disorder to the SSA at any time.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current sleep disorder and his military service, including no credible evidence of continuity of symptomatology of sleep disorder which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for sleep disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic sleep disorder symptoms and post-service sleep disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for sleep disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder, and that he has had mental problems for over 35 years, including mental problems in service.  

After a review of the evidence, the Board finds that the evidence shows no diagnosis of a psychiatric disorder in service, and no psychiatric symptoms in service, including that symptoms of a psychiatric disorder were not chronic in service.  The Veteran's service treatment records are negative for any complaints or treatment for a psychiatric disorder.  The November 1984 service separation examiner's review of the history is negative for any reports of symptoms of a psychiatric disorder.  The November 1984 service separation clinical findings by the examiner revealed no psychiatric disorder symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of psychiatric disorder in service, or complaints, treatment, or diagnosis of a psychiatric disorder either during service or at service separation in February 1985.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that psychiatric disorder symptoms have not been continuous since service separation in 
January 1985.  As indicated, the November 1984 service separation clinical examination did not reflect a diagnosis of a psychiatric disorder.  Following service separation in February 1985, the evidence of record shows no complaints, diagnosis, or treatment for a psychiatric disorder until 2003.  The absence of post-service complaints, findings, diagnosis, or treatment for 18 years after service is one factor that tends to weigh against a finding of continuous sleep disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337; see also Maxson, 230 F.3d at 1333. 

Other evidence of record includes a November 2004 VA treatment record that reported a history of anxiety and depression for the past 3 to 4 years.  In a December 2004 VA "Mental Health Assessment," the Veteran reported experiencing anxiety and depressive symptoms only since 2002.  

With regard to the Veteran's assertions, including the September 2007 NOD, that he has had mental problems for 35 years, including during active service, and the reported episodes of depression in service, the Board finds that, while the Veteran is competent to report the onset of his psychiatric disorder symptoms, his recent report of continuous psychiatric disorder symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles at 370.  The Board finds that the Veteran's statements as to continuous psychiatric disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the clinical evaluation at the November 1984 service discharge examination that reported no psychiatric disorder or psychiatric disorder symptoms, the November 2004 VA treatment record that reported a history of anxiety and depression only for only the past 3 to 4 years, and the December 2004 VA "Mental Health Assessment," where the Veteran reported experiencing anxiety and depressive symptoms only since 2002.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disorder and his military service, including no credible evidence of continuity of symptomatology of a psychiatric disorder which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  Therefore, the 

Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic psychiatric disorder symptoms and post-service psychiatric disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a sleep disorder is denied.

Service connection for an acquired psychiatric disorder, including depression, anxiety disorder, and adjustment disorder, is denied.



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


